April 28, 1936. The opinion of the Court was delivered by
The Bank of Union, a State bank, was situate at Union, S.C. It became insolvent and was closed September 23, 1931. J.D. Arthur and Luke J. Wilburn are the duly appointed and qualified receivers thereof, and are still engaged in the discharge of their duties as such receivers. Prior to the insolvency of the bank, the County of Spartanburg had begun an action against it to recover of it certain moneys received by it from a former treasurer of Spartanburg County, taken by him from the county's funds, in the payment of his individual obligations. Before the case was tried, the bank failed; thereupon the receivers were substituted as defendants in the stead of the bank, and judgment was recovered against them. A proceeding against the same parties was brought by Spartanburg County to have the judgment thus obtained by it declared to be a preferred claim in the distribution of the assets of the insolvent bank, which proceeding resulted in a decree of the Court allowing the claim. See 169 S.C. 456, 169 S.E., 235.
Upon the application of the receivers, an ex parte order of the Court was granted which allowed them to pay to themselves certain commissions from the funds in their hands. Thereupon, on the petition of Spartanburg County, an order was passed vacating the ex parte order which allowed these commissions to the receivers, and referring it to W.S. Hall, Esquire, to take the testimony and report to the Court the commissions to which the receivers were entitled up to the date of the order.
The Special Referee reported that the receivers were entitled only to the commissions of two per cent. on all moneys received by them and a like amount on all moneys paid out by them up to $50,000.00, and 2 1/2 per cent. on all sums received and paid out above that sum, as fixed by Section 7855, Code of Laws 1932. *Page 93 
To this report the receivers filed exceptions, which were heard by his Honor, Judge Mann, whose decree disposing of them is so complete, clear, and thorough as to make it unnecessary for this Court to add anything to it. Let it be reported.
Judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BAKER and FISHBURNE concur.